COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of L.W. and L.W., Children

Appellate case number:      01-18-01025-CV

Trial court case number:    2017-03500J

Trial court:                313th District Court of Harris County

       Appellant, L.M.G.-W., has filed an unopposed motion for a second extension of
time to file her brief. The motion is granted. Appellant’s brief is due to be filed with
this Court no later than Friday, January 25, 2019. See TEX. R. APP. P. 28.4(a),
38.6(d).
      This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of
November 12, 2018, the date the notice of appeal was filed, so far as reasonably possible.
See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___January 17, 2019____